Citation Nr: 1431080	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  14-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of an overpayment of nonservice-connected pension in the amount of $15,315.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and ex-wife


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from March 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Committee on Waivers at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board notes that, given the Veteran's address in Indiana, the Indianapolis RO has general jurisdiction over his claims file; however, the Pension Management Center in Milwaukee, Wisconsin, has jurisdiction over any pension claims arising from the Indianapolis RO and, therefore, the Milwaukee RO is the agency of original jurisdiction in the present appeal.

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (which is in Indianapolis, Indiana).  Therefore, the Board does not have jurisdiction over such claim, and it is referred to the Indianapolis RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Veteran appeared and testified at a Board hearing held at the Indianapolis RO before the undersigned Veterans Law Judge in April 2013.  The Veteran's ex-wife also appeared at the hearing; however, she did not actually present any testimony on the Veteran's behalf.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Milwaukee RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claim is necessary for additional development.  After reviewing the documentary evidence submitted by the Veteran and his testimony at the April 2014 hearing, the Board finds that there are inconsistencies with regards to what he reported on his Financial Status Report signed in May 2013 and what he reported at the April 2014 hearing with regard to his income and expenses that cannot be resolved without further information and evidence from the Veteran.

The Veteran testified that he lives in a "tagalong" camper on his ex-wife's property.  He did not, however, list a camper as an asset on the May 2013 Financial Status Report.  Furthermore, his report on the May 2013 Financial Status Report of paying certain expenses, such as utilities, heat, home insurance, and "att" (which the Board presumes means AT&T and is a land line since he separately listed "cell" as an expense) appears to be somewhat contrary to his testimony at the April 2014 hearing that he lives in a camper (not a mobile home but a towed camper).  

In addition, at the hearing, the Veteran testified that he does not own a truck to tow his camper, but owns a car; however, on the May 2013 Financial Status Report, he listed as an asset a 2012 Silverado (which the Board notes is a pickup truck).  
Furthermore, the Veteran testified at the hearing that he pays around $300 a month for his vehicle and camper each.  On the May 2013 Financial Status Report, he indicated he has three creditors.  The Veteran failed, however, to indicate the purpose of these debts making it unclear whether any of these loans relate to those he testified he pays for his vehicle and camper.  

The Veteran also testified at the hearing that he received $340 a month from Social Security.  SHARE Print Screens of record, however, show that he should have been receiving $642 a month in 2013 and $651 a month in 2014.  However, an "RSDI PAYMENT HISTORY" received from the Social Security Administration in April 2013 indicates that the amount of $221.70 was garnished from his May payment.  It is unclear from the SHARE Print Screens of record whether this garnishment continued although the Veteran's testimony as to the amount of his Social Security monthly payment lends one to think that it has.  Additional information should be obtained from the Social Security Administration and the Veteran as to whether the garnishment has continued since May 2013 and the reason for it.

Finally, the Veteran also testified at the hearing that VA has been reducing his pension payments by approximately $300 a month in recoupment of the overpayment.  The record, however, does not show the amount, if any, being withheld from the Veteran's pension payment for recoupment.  The last VETSNET Award Printout in Virtual VA is from August 2013 and it does not show any withholding amount.  In addition, the Board notes that the Veteran is service-connected for gastritis, which is evaluated as 30 percent disabling; however, there is no indication on the VETSNET Award Printouts in the record that his service-connected compensation was reinstated when his nonservice-connected pension was terminated in June 2012 or that such service-connected compensation was withheld to recoup the overpayment.  Thus, on remand, the virtual and physical file should be examined to ensure all VETSNET Award Printouts are associated therewith so that a complete record of the Veteran's income earned from VA is before the Board.  

Consequently, on remand, specific information and evidence as to the Veteran's income, expenses and assets should be obtained as directed below.  Furthermore, documentation as to the Veteran's VA compensation (whether pension or service-connected) along with any withholding from the Veteran's payments should be associated with his claims file.  In addition, information should be obtained from the Social Security Administration and the Veteran with regard to his Social Security benefit payments and any garnishment thereof. 

Finally, the Board notes that the record was kept open for 30 days after the April 2014 hearing because the Veteran indicated that he would be submitting an updated Financial Status Report.  To date, no such report has been submitted.  On remand, he should be requested to submit that report; however, such report must provide the same detailed accounting of income, expenses, assets and debts with supporting documentation as requested in this remand for the May 2013 Financial Status Report.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and ask it to provide a "RSDI PAYMENT HISTORY" showing payments to the Veteran as well as any adjustments thereto since May 2013.

2.  Contact the Veteran and ask him to submit an updated Financial Status Report which provides the specified detail for income, expenses, assets and debts along with supporting documentation that has been requested for the May 2013 report in this remand.  In addition, he should provide the following:

a.	With regard to the income and expenses reported on the Financial Status Report, a detailed breakdown showing each item of income and expense along with evidence of each item listed such as a bill or proof of payment (for example, a canceled check).

b.  With regard to assets, an explanation of what happened to the 2012 Silverado the Veteran reported owning on the May 2013 Financial Status Report and any supporting documentation.  If the Veteran no longer owns this vehicle but has purchased another (as it seemed he testified to at the April 2013 hearing), he should provide information and evidence as to the vehicle purchased and the debt incurred for such purchase.

c.  With regard to debts, an explanation as to the purpose for each debt.

d.  With regard to the camper the Veteran testified that he resides in, any purchase documents as well as documentation of the debt incurred to purchase it.

e.  With regard to garnishment of his Social Security benefits, the reason for any garnishment of a portion of his monthly payment.

3.  Review the claims file (both physical and virtual) and ensure that all VETSNET Award Printouts are associated therewith to establish the Veteran's VA compensation (whether pension or service-connected), as well as any withholding for the purposes of recouping the overpayment, for the months from May 2012 to the present.  If there are no additional VETSNET Award Printouts, then an audit should be conducted of the Veteran's compensation payments since May 2012 to include type (i.e., pension versus service-connected compensation) and whether there is any withholding (including the reason for it).

4  .  After ensuring that all additional development has been accomplished, the Veteran's claim for a waiver of the overpayment should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

